

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of July
10, 2007, by and among Shumate Industries, Inc., a Delaware corporation (the
“Company”), and Whitebox Shumate Ltd., a British Virgin Islands corporation
(“WSL” or the “Investor”).
 
RECITALS :
 
A. The Company and the Investor have entered into a Note Purchase Agreement of
this date (the “Note Purchase Agreement”), pursuant to which the Investor
purchased a $2,000,000 face amount convertible promissory note (the “Note”) in
consideration of a $2,000,000 loan and a warrant to purchase shares of the
Company’s Common Stock (the “Warrant”) from the Company in consideration of
$100.00.
 
B. As a condition to the Note Purchase Agreement, the Company has agreed to
grant certain registration rights with respect to the shares of the Company’s
Common Stock (or other securities) issuable upon conversion of the Note and/or
exercise of the Warrant pursuant to the terms of this Agreement.
 
C. The execution of this Agreement is a condition precedent to WSL’s performance
obligations under the Note Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
respective meanings:
 
1.1  “Commission” shall mean the U.S. Securities and Exchange Commission or any
other successor federal agency at the time administering the Securities Act.
 
1.2  “Common Stock” shall mean the Company’s common stock, $0.001 par value per
share.
 
1.3  “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4  “Holders” shall mean and include the Investor and any transferee thereof to
whom the registration rights conferred by this Agreement have been transferred
in accordance with Article 10 hereof.
 
1.5  “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing with the Commission a registration statement in
compliance with the Securities Act, and the declaration or ordering by the
Commission of the effectiveness of such registration statement.
 
1.6  “Registrable Securities” means: (i) all shares of Common Stock issuable
upon exercise of the Warrant; (ii) all shares of Common Stock issuable upon
conversion of the Note; and (iii) any and all shares of Common Stock or other
securities issuable upon any stock split, stock dividend, recapitalization,
reclassification, merger, consolidation or other similar event with respect to
the Common Stock or other securities issued or issuable pursuant to subsections
(i) and (ii) of this Section 1.6; excluding in all cases, however, Registrable
Securities sold by a Holder to the public pursuant to a registered offering or
pursuant to Rule 144 promulgated by the Commission under the Securities Act or
sold in a private transaction in which the Holder’s registration rights under
this Agreement are not assigned.
 
1.7  “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Articles 2, 3 and 4 hereof, including, without limitation, all
registration, qualification and Commission, National Association of Securities
Dealers, Inc., stock exchange and other filing fees, printing expenses, escrow
fees, fees and disbursements of legal counsel for the Company, fees and
disbursements of any special counsel engaged by the Holders, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).
 
1.8  “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
1.9  “Selling Expenses” shall mean all underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to the Registrable Securities
registered by the Holders.
 
1.10  “Underwriter” shall mean (whether or not the term is capitalized) a
broker-dealer engaged by the Company to distribute Registrable Securities as
principal or agent.
 
1.11  “Underwriting” or “Underwritten” shall mean (whether or not the term is
capitalized) a method of publicly distributing securities through an
Underwriter.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
COMPANY REGISTRATION
 
2.1  Notice of Registration to Holder. If the Company determines to register any
of its securities, either for its own account or the account of a security
holder or holders, other than (i) a registration relating solely to employee
benefit plans on Form S-8 (or any successor form) or (ii) a registration
relating solely to a Commission Rule 145 transaction on Form S-4 (or any
successor form), the Company will:
 
(a)  promptly give Holder written notice thereof and
 
(b)  include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
30 days after receipt of such written notice from the Company described in
Section 3.1(a), by Holder, subject to any reductions in the Registrable
Securities to be registered made in the manner set forth in Section 3.2(a) or
any other reductions required due to the Commission’s recent interpretation of
Rule 415 of the Securities Act.
 
2.2  Underwriting. If the registration of which the Company gives notice is for
an offering involving an underwriting, the Company shall so advise the Holder as
a part of the written notice given pursuant to Section 2.1(a). In such event,
the right of the Holder to registration pursuant to this Article 2 shall be
conditioned upon the Holder’s participation in such underwriting and the
inclusion of the Holder’s Registrable Securities in the underwriting to the
extent provided herein. In such case, the Holder shall (together with the
Company) enter into an underwriting agreement in customary form with the
managing underwriter selected for such underwriting by the Company.
 
(a)  Notwithstanding any other provision of this Article 2, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise the Holder of Registrable Securities, and the number of shares
of Common Stock to be included in such registration shall be allocated as
follows: first, for the account of the Company, all shares of Common Stock
proposed to be sold by the Company; and second, for the account of the Holder
and any other shareholders of the Company participating in such registration,
the number of shares of Common Stock requested to be included in the
registration by the Holder and such other shareholders in proportion, as nearly
as practicable, to the respective amounts of Registrable Securities that are
proposed to be offered and sold by the Holder and such other shareholders of
Registrable Securities at the time of filing the registration statement. No
Registrable Securities excluded from the underwriting in this Article 2 by
reason of the underwriters’ marketing limitation shall be included in such
registration.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)  The Company shall so advise the Holder and the other holders distributing
their securities through such underwriting of any such limitation, and the
number of shares of Registrable Securities held by the Holder that may be
included in the registration. If the Holder disapproves of the terms of any such
underwriting, the Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter. Any securities excluded or withdrawn
from such underwriting shall be withdrawn from such registration, but the Holder
shall continue to be bound by the terms hereof.
 
(c)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this Article 2 prior to the effectiveness of such
registration, whether or not the Holder has elected to include Registrable
Securities in such registration.
 
2.3  Inclusion of Shares by the Company. If the resale distribution of
Registrable Securities is being effected by means of an underwriting and if the
managing underwriter will not limit the number of Registrable Securities to be
underwritten, the Company may include securities for its own account or for the
account of others in such registration if the managing underwriter so agrees.
The inclusion of such shares shall be on the same terms as the registration of
shares held by the Holder. In the event that the underwriters exclude some of
the securities to be registered, the securities to be sold for the account of
the Company and any other holders shall be excluded in their entirety prior to
the exclusion of any Registrable Securities.
 
ARTICLE 3.
REQUIRED REGISTRATION
 
3.1  Required Registration. To the extent that all Registrable Securities have
not been registered pursuant to Section 2 above, within 180 days of the date
hereof, the Company will file a registration statement under the Securities Act
on Form SB-2 (or any successor to Form SB-2) or a similar long form registration
statement, covering the registration of the Registrable Securities and will, as
soon as practicable, use its best efforts to effect such registration
(including, without limitation, filing post-effective amendments, related
qualification under blue sky laws or other compliance) of all the Registrable
Securities. If, however, the Company is eligible for use of Form S-3 (or any
comparable or successor form) to register the Registrable Securities, the
Company may satisfy the requirement of this Section 3.1 through the use of such
Form.
 
3.2 Underwriting. If the registration is for an underwritten offering, the
provisions of Sections 2.2(a), (b) and (c) and Section 2.3 hereof shall apply to
such registration.
 
3.3 Contingent Additional Interest; Effect of Particular Note Conversions. The
required registration statement under this Article 3 is the Registration
Statement referred to in Section 2(b) of the Note, as to which the failure to so
timely file as provided in Section 3.1 above, or to obtain effectiveness within
270 days of the date hereof, will give rise to the Company’s obligation to pay
Contingent Additional Interest under the Note. To the extent that pursuant to
Sections 3(d) and 3(b)(ii) of the Note, the registration rights as to
Registrable Securities issuable upon conversion of the Note become governed by
the registration rights agreement relating to a Subsequent Equity Financing (as
that term is defined in Section 2(c) of the Note), the registration rights as to
Registrable Securities issuable upon exercise of the Warrant, and as to
Registrable Securities not governed by the Section 3(b)(ii) of the Note, will
continue to be governed by this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
REGISTRATION ON FORM S-3
 
4.1  Request for Registration. The Company shall use its reasonable best efforts
to continue to qualify for registration on Form S-3 or any comparable or
successor form. At all times when the Company is eligible to use of Form S-3,
and in addition to the rights contained above in Articles 2 and 3, the Holder
shall have the right to request registrations on Form S-3. Such requests shall
be in writing and shall state the number of Registrable Securities to be
disposed of and the intended methods of disposition of such securities. The
Company shall not be obligated to effect any such registration if in a given
6-month period, the Company has effected a registration of Registrable
Securities within the preceding 6-month period.
 
4.2  Underwriting. If the registration is for an underwritten offering, the
provisions of Sections 2.2(a), (b) and (c) and Section 2.3 hereof shall apply to
such registration.
 
ARTICLE 5.
EXPENSES OF REGISTRATION
 
All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2, 3 and 4 hereof, shall be
borne by the Company; provided, however, that any expenses incurred as a result
of any amendment described in Section 2.2(a) shall be borne by the Holder of the
Registrable Securities being registered in such registration. All Selling
Expenses relating to Registrable Securities registered by the Holder shall be
borne by the Holder of such Registrable Securities (if there are multiple
Holders, then pro rata on the basis of the number of securities so registered).
 
ARTICLE 6.
REGISTRATION PROCEDURES
 
6.1  In the case of each registration effected by the Company pursuant to this
Agreement, the Company will keep the Holder advised in writing as to the
initiation of each registration and as to the completion thereof. The Company
agrees to use its reasonable best efforts to effect or cause such registration
to permit the sale of the Registrable Securities covered thereby by the Holder
thereof in accordance with the intended method or methods of distribution
thereof described in such registration statement. In connection with any
registration of any Registrable Securities, and except as otherwise provided in
Article 5 hereof, the Company shall, at its expense:
 
(a)  prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
registration statement filed to become effective;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)  maintain the effectiveness of such registration statement until the earlier
of (A) two years after the date that the registration statement filed pursuant
to Section 3.1 is first declared effective by the Commission, (B) the date on
which all of the Registrable Securities covered by a registration statement may
be sold by the Holder pursuant to Rule 144(k) or (C) such time as all of the
Registrable Securities have been publicly sold pursuant to a registration
statement;
 
(c)  prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such registration
statement as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such registration
statement and furnish to the Holder of the Registrable Securities covered
thereby copies of any such supplement or amendment prior to this being used and
filed with the Commission;
 
(d)  promptly notify the Holder of Registrable Securities to be included in a
registration statement hereunder, the sales or placement agent, if any, therefor
and the managing underwriter of the securities being sold, and confirm such
advice in writing, (A) when such registration statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such registration statement or
any post-effective amendment, when the same has become effective, (B) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, (C) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose or (D) if, to the Company’s knowledge, it shall be the case, at any time
when a prospectus is required to be delivered under the Securities Act, that
such registration statement or prospectus, or any document incorporated by
reference in any of the foregoing, contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(e) notwithstanding anything herein to the contrary, the Company may, at any
time, suspend the effectiveness of any Registration Statement for a period of up
to 60 consecutive days or 90 days in the aggregate in any calendar year, as
appropriate (a “Suspension Period”), by giving notice to each holder of
Registrable Securities to be included in the Registration Statement, if the
Company shall have determined, after consultation with its counsel, that the
Company is required to disclose any material corporate development which the
Company determines could reasonably be expected to have a material effect on the
Company. Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of a
Suspension Period or an event described under Section 6.1(d), such holder shall
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder (i) is advised in writing
by the Company that the use of the applicable Prospectus may be resumed,
(ii) has received copies of a supplemental or amended prospectus, if applicable
and (iii) has received copies of any additional or supplemental filings which
are incorporated or deemed to be incorporated by reference in such Prospectus.
The Company shall prepare, file and furnish to each holder of Registrable
Securities immediately upon the expiration of any Suspension Period, appropriate
supplements or amendments, if applicable, to the Prospectus and appropriate
documents, if applicable, incorporated by reference in the Registration
Statement. The Company agrees to use its best efforts to cause any Suspension
Period to be terminated as promptly as possible;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto or of any order suspending or preventing the
use of any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction
at the earliest practicable date;
 
(g) furnish to the Holder of Registrable Securities to be included in such
registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof a conformed copy of such
registration statement, each such amendment and supplement thereto (in each case
excluding all exhibits and documents incorporated by reference) and such number
of copies of the registration statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
the Holder, agent or underwriter, as the case may be) of the prospectus included
in such registration statement (including each preliminary prospectus and any
summary prospectus), in conformity with the requirements of the Securities Act,
as the Holder, agent, if any, and underwriter, if any, may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by the
Holder sold by such agent or underwritten by such underwriter and to permit the
Holder, agent and underwriter to satisfy the prospectus delivery requirements of
the Securities Act;
 
(h) use its reasonable best efforts to (A) register or qualify the Registrable
Securities to be included in such registration statement under such other
securities laws or blue sky laws of such states of the United States or the
District of Columbia to be designated by the Holder participating in such
registration and each placement or sales agent, if any, therefor and
underwriter, if any, thereof, as the Holder and each underwriter, if any, of the
securities being sold shall reasonably request (provided, that the Company shall
not be required to use its best efforts to register or qualify the Registrable
Securities in more than 15 such jurisdictions unless the expenses thereof are
borne by the Holder requesting such efforts), (B) keep such registrations or
qualifications in effect and comply with such laws at all times during the
period described in Section 6.1(b) above and (C) take any and all such actions
as may be reasonably necessary or advisable to enable the Holder, agent, if any,
and underwriter to consummate the disposition in such jurisdictions of such
Registrable Securities; provided, however, that in order to fulfill the
foregoing obligations under this Section 6.1(g), the Company shall not (unless
otherwise required to do so in any jurisdiction) be required to (1) qualify
generally to do business as a foreign company or a broker-dealer, (2) execute a
general consent to service of process or (3) subject itself to taxation; and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(i) furnish, at the request of the Holder participating in the registration, on
the date that such Registrable Securities are delivered to the underwriters for
sale, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering and reasonably satisfactory to
the Holder requesting registration, addressed to the underwriters, if any, and
to the Holder requesting registration of Registrable Securities and (ii) a
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to the Holder requesting registration, addressed to
the underwriters, if any, and if permitted by applicable accounting standards,
to the Holder requesting registration of Registrable Securities.
 
6.2  The Company may require the Holder of Registrable Securities as to which
any registration is being effected to furnish to the Company such information
regarding the Holder and the Holder’s method of distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing.
The Holder agrees to notify the Company as promptly as practicable of any
inaccuracy or change in information previously furnished by the Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding the Holder or the distribution of such
Registrable Securities or omits to state any material fact regarding the Holder
or the distribution of such Registrable Securities required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly to furnish to the Company any
additional information required to correct and update any previously furnished
information or required so that such prospectus shall not contain, with respect
to the Holder or the distribution of such Registrable Securities, an untrue
statement or a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.
 
6.3  The Holder will (i) comply with the provisions of the Securities Act with
respect to disposition of the Registrable Securities to be included in any
registration statement filed by the Company and (ii) comply with the “Plan of
Distribution” section of the current prospectus relating to any registration
statement covering Registrable Securities filed by the Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.4 The Holder, by the Holder’s acceptable of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested in connection with the
preparation and filing of any Registration Statement hereunder and in responding
to any comments of the Commission in connection therewith.
 
ARTICLE 7.
INDEMNIFICATION
 
7.1  The Company will indemnify the Holder, each of its officers, directors and
partners, and the Holder’s legal counsel and independent accountants, if any,
and each person controlling any such persons within the meaning of Section 15 of
the Securities Act, with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls any underwriter within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, offering circular or
other document, or any amendment or supplement thereof, incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of any rule or regulation promulgated under the Securities Act or any
state securities laws applicable to the Company and relating to action or
inaction by the Company in connection with any such registration, qualification
or compliance, and will reimburse each such Holder, each of its officers,
directors and partners and the Holder’s legal counsel and independent
accountants, and each person controlling any such persons, each such underwriter
and each person who controls any such underwriter, for any reasonable legal and
any other expenses reasonably incurred in connection with investigating,
preparing or defending any such claim, loss, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by such Holder, officers, directors, partners, legal
counsel, accountants, underwriter or controlling persons, and expressly intended
for use in such registration statement, prospectus, offering circular or other
document, or any amendment or supplement thereof; and provided further, that the
Company shall not be liable in any such case to the extent that any such loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission made in any preliminary prospectus or prospectus if (i) such Holder
failed to send or deliver a copy of the prospectus or prospectus supplement with
or prior to the delivery of written confirmation of the sale of Registrable
Securities and (ii) the prospectus or prospectus supplement would have corrected
such untrue statement or omission. If requested, the Company shall also
indemnify underwriters, selling brokers, dealer managers and similar securities
industry professionals participating in the distribution, their officers,
directors, agents and employees and each person who controls such persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.
 
 
-9-

--------------------------------------------------------------------------------

 
 
7.2  The Holder will, if Registrable Securities held by the Holder are included
in the securities as to which such registration, qualification or compliance is
being effected, indemnify the Company, each of its directors and officers and
its legal counsel and independent accountants, each underwriter, if any, of the
Company’s securities covered by such a registration statement, and each person
who controls the Company or such underwriter within the meaning of Section 15 of
the Securities Act, against all expenses, claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any amendment or supplement thereto, incident to any such
registration, qualification or compliance or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company, such directors, officers, partners, legal counsel, independent
accountants, underwriters or control persons for any legal or any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such registration statement,
prospectus, offering circular, other document or amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Holder and expressly intended for use in such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereof; provided, however, that the obligations of the Holder
hereunder shall be limited to an amount equal to the proceeds to the Holder of
Registrable Securities sold as contemplated herein.
 
7.3  Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld). The Indemnified Party may participate in such defense at such party’s
expense; provided, however, that the Indemnifying Party shall bear the expense
of such defense of the Indemnified Party if representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicts of
interest. The failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is prejudicial to the ability of the Indemnifying
Party to defend the action. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.4  If the indemnification provided for in Section 7.1 or 7.2 is unavailable or
insufficient to hold harmless an Indemnified Party, then each Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party as a
result of the expenses, claims, losses, damages or liabilities (or actions or
proceedings in respect thereof) referred to in Section 7.1 or 7.2, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the sellers of Registrable Securities on the other hand in
connection with statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) or
expenses, as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the sellers of Registrable Securities and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Holders agree that it would
not be just and equitable if contributions pursuant to this Section 7.4 were to
be determined by pro rata allocation (even if all Sellers of Registrable
Securities were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section 7.4. The amount paid by an
Indemnified Party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in the
first sentence of this Section 7.4 shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any claim, action or proceeding which is the subject
of this Section 7.4. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of sellers of Registrable Securities to
contribute pursuant to this Section 7.4 shall be several in proportion to the
respective amount of Registrable Securities sold by them pursuant to a
registration statement.
 
ARTICLE 8.
RULE 144 REPORTING
 
With a view to making available the benefits of certain rules and regulations of
the Commission which may at any time permit the sale of securities of the
Company to the public without registration, the Company agrees to use its best
efforts to:
 
8.1  Make and keep public information regarding the Company available as those
terms are understood and defined in Rule 144 under the Securities Act; and
 
8.2  File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act after the
date hereof. To this end, the Company will comply with its public filing and
reporting obligations set forth in Section 6.2 of the Note Purchase Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE 9.
TRANSFER OF REGISTRATION RIGHTS
 
The rights to cause the Company to register Registrable Securities under this
Agreement may be assigned by the Holder to Whitebox Advisors, LLC (“Whitebox
Advisors”) or to a transferee or assignee of Registrable Securities that (i) is
a subsidiary, parent or affiliated entity, general partner or limited partner,
member or retired partner or member of the Holder or of Whitebox Advisors, (ii)
is an affiliated fund, a follow-on fund or predecessor fund of the Holder or a
related fund or of Whitebox Advisors, (iii) is a Holder’s family member or trust
for the benefit of an individual Holder or (iv) acquires at least 50,000 shares
of Registrable Securities (as adjusted for stock splits, stock dividends, stock
combinations, reclassifications, recapitalizations, mergers, consolidations or
other similar events); provided, however, (A) the transferor shall, within ten
days before such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (B) such transferee shall agree
in writing to be subject to all restrictions set forth in this Agreement. In
each case, such rights may only be transferred together with the underlying
Registrable Securities in a transfer permitted by the Securities Act and
applicable state securities laws. Any such transferee or assignee shall be
deemed a Holder hereunder (and references to the singular Holder herein will
thereafter mean the several Holders). If there is more than one Holder, then
actions taken hereunder (such as to demand registration not otherwise undertaken
by the Company) shall be by the Holders of a majority-in-interest of the
Registrable Securities.
 
ARTICLE 10.
MISCELLANEOUS
 
10.1  Governing Law. The internal laws of the state of Minnesota shall govern
the interpretation, validity and performance of the terms of this agreement,
regardless of the law that might be applied under principles of conflicts of
law.
 
10.2  Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
10.3  Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
 
10.4  Termination. The right of the Holder to request inclusion in any
registration under Article 2 or 4 shall terminate on the date hereafter when (i)
the Holder (together with its affiliates, partners, members and former partners
and members) beneficially holds less than 1% of the Company’s Common Stock and
(ii) all Registrable Securities held by or issuable to the Holder (and its
affiliates, partners, members and former partners and members) upon conversion
of the Note or upon exercise of the Warrant may be sold under Rule 144 during
any 90 day period.
 
 
-12-

--------------------------------------------------------------------------------

 
 
10.5  Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:
 

(a)  
if to the Company, at

   

 
Shumate Industries, Inc.
12060 FM 3083
Conroe, Texas 77301
Attention: Matthew C. Flemming, Chief Financial Officer
Facsimile: (936) 539-9396

   

 
with a copy to:
 
Spectrum Law Group, LLP
1900 Main Street, Suite 125
Irvine, California 92614
Attention: Marc A. Indeglia, Esq.
Facsimile: (949) 851-5940

   

(b)   if to WSL, at

   

 
Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151


with a copy to:
 
Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777

  
(c) if to any other Holder, to the address reflected on the records of the
Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.
 
10.6  Severability. The invalidity, illegality or unenforceability of one or
more of the provisions of this Agreement in any jurisdiction shall not affect
the validity, legality or enforceability of the remainder of this Agreement in
such jurisdiction or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.
 
 
-13-

--------------------------------------------------------------------------------

 
 
10.7  Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
10.8  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
constitute one instrument.
 
IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.

        Whitebox Shumate Ltd.     Shumate Industries, Inc.                 By  
  By

--------------------------------------------------------------------------------

Jonathan Wood,
Chief Financial Officer
   

--------------------------------------------------------------------------------

Matthew C. Flemming,
Chief Financial Officer

 
 
-14-

--------------------------------------------------------------------------------

 
 